PER CURIAM.
The appellant School Board of Flag-ler County seeks reversal of a final declaratory judgment ordering that appellant extend to appellee her rights of tenure as provided by Chapter 231 of the Florida Statutes, F.S.A., and that appellee recover from appellant the sum of $7,204.50, said sum representing back pay, interest and costs.
*111We have carefully reviewed the record on appeal, the briefs and oral argument submitted by the parties. Upon our consideration thereof, we are of the view that the record supports the findings and conclusions reached by the court below and that the appellant has failed to demonstrate reversible error in the judgment appealed herein. The same is therefore affirmed.
JOHNSON, Acting C. J., SPECTOR, J., and MELVIN, WOODROW M„ Associate Judge, concur.